Exhibit 10.11
 
Purchases and Sales Contract


Party A: Beurer Electronoc (Shenzhen) Co., Ltd.
Tel: 0755-82565258
Fax: 0755-82565258
Contacts: Mrs. Dai
Addr: West suit 1701,Xincheng Building, Shennan Mid Road 1027,Futian District,
Shenzhen


Party B: Shenzhen Wonhe Technology Co., Ltd.
Tel: 0755-82870015
Fax: 0755-82879861
Contacts: Mrs. Cao
Addr: Rm1001, 10thFL, Resource Hi-Tech Building South Tower, North High-Tech
Zone, Nanshan District, Shenzhen


Party A hereto purchases the following products according to the contract terms
through friendly negotiations by both parties: Date: 3/22/2012
 
S/N
Item
Type
Quantity
Unit
Unit Price
Currency
Amount
1
HMC660
HMC660
1000
PCS
3040
RMB
3040000.00
Total: SAY RMB THREE MILLION AND FORTY THOUSAND ONLY
RMB
243,200.00

 
I.  
Delivery Time: 3/27/2012
II.  
Delivery Place: Rm1001, 10thFL, Resource Hi-Tech Building South Tower, No. 1
Songpingshan Road, North Central Avenue, North High-Tech Zone, Nanshan District,
Shenzhen
III.  
Delivery Terms: Fully paid prior to June 30, 2012
IV.  
Freight: Borne by Party B
V.  
Quality Requirements: Complying with the national standards
VI.  
Delivery Confirmation: Party B shall confirm the delivery date and the quantity
within two days after receiving Party A’s order and return it to Party B.
VII.  
Deferred Compensation: Party B must be sure that delivery will be made in comply
with the specify time and quantity, or Party B shall compensate Party A an
amount for each day at one percent of total amounts of the deferred parts.
VIII.  
Warranty Period: Within 36 months from the date of receiving, if there are
problems with the quality of the products, Party B shall provide a free
replacement for the same quantity or repair them.
IX.  
After-Sales Services: In case of artificial damage or more than warranty period,
Party B shall be responsible for unconditional maintenance and only charge the
maintenance cost of raw materials.
X.  
Change and Cancellation of the Contract: If Party A changes the design scheme,
the product specification or technical parameters, Party A shall notify Party B
to do the corresponding adjustment; if Party A wants to cancel orders of the
whole or partial materials, Party A shall also notify Party B and Party B will
cancel partial or the whole materials after receiving notification.

 
 
1

--------------------------------------------------------------------------------

 
 
XI.  
Liability for Breach of Contract: Party B shall ensure the quality, the time and
the quantity of delivery, otherwise Party B would be deemed to break the
contract; Party A shall have the right to terminate the contract; losses thus
caused shall be borne by Party B. All disputes should be settled through
negotiations during the process of performing the contract provision, in case no
settlement can be reached, it should be settled according to the Contract Law of
Public Relations of China and relevant laws.
XII.  
Confidentiality Agreements: Party B is responsible for keeping the drawings
provided by Party A confidential, or Party B shall bear the corresponding legal
responsibility thus occurred.
XIII.  
This contract shall be in duplicate and each party shall hold one copy. The
contract is valid dating from the day of signing by both parties (a faxed copy
is effective).

 
Party A: Xuzhou Guowang Network Technology Co., Ltd.
Representatives: Shengkang Le
Date: 3/22/2012
 
Party B: Shenzhen Wonhe Technology Co., Ltd.
Representatives: Tong Nanfang
Date: 3/22/2012
 
 2

--------------------------------------------------------------------------------